              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE BLACK                                      CIVIL ACTION
         Plaintiff
                                                  N0.17-4003
              v.

FIELD SERVICES, LLC, et al.
          Defendants

                                       ORDER

       AND NOW, this 23rd day of October 2018, upon consideration of the motion to

dismiss Plaintiff's third amended complaint, filed by Defendants Rushmore Loan

Management Services LLC, and Wilmington Savings Fund Society FSB, d/bla Christina

Trust (collectively, "Moving Defendants"), [ECF 37], Plaintiffs response thereto, [ECF 39],

Moving Defendants' reply, [ECF 41], and the allegations contained in the third amended

complaint, [ECF 35], it is hereby ORDERED that, for the reasons set forth in the

accompanying Memorandum Opinion of this day, said Motion is GRANTED.

                                           BY THE COURT:

                                           Isl Nitza l Quinones Alejandro
                                           NITZA I. QUINONES ALEJANDRO
                                           Judge, United States District Court
